

115 S1977 IS: Seniors Tax Hike Prevention Act of 2017
U.S. Senate
2017-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1977IN THE SENATE OF THE UNITED STATESOctober 18, 2017Mr. Brown (for himself, Mr. Portman, Mr. Nelson, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the 7.5 percent threshold for the medical
			 expense deduction for individuals age 65 or older.
	
 1.Short titleThis Act may be cited as the Seniors Tax Hike Prevention Act of 2017.
		2.Extension of 7.5 percent threshold for medical expense deduction for individuals age 65 or older
 (a)In generalSubsection (f) of section 213 of the Internal Revenue Code of 1986 is amended— (1)by striking January 1, 2017 and inserting January 1, 2020; and
 (2)by striking 2013, 2014, 2015, and 2016 in the heading and inserting 2013 through 2019. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
 3.Sense of the Senate relating to offsetting revenue lossIt is the sense of the Senate that the reduction in revenues to the Treasury resulting from the amendments made by section 2 should be offset by means of an appropriate amendment to the Internal Revenue Code of 1986.